Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 1 of 12 Page ID #:148


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     HERMAN JAMES BRATTON,                      Case No. EDCV 18-00044-JVS (GJS)
 12                  Plaintiff
 13            v.                                   REPORT AND
                                                    RECOMMENDATION OF
 14     COUNTY OF RIVERSIDE, et al.,                UNITED STATES MAGISTRATE
                                                    JUDGE
 15                  Defendants.
 16
 17         This Report and Recommendation is submitted to United States District Judge
 18   James V. Selna, pursuant to 28 U.S.C. § 636 and General Order No. 05-07 of the
 19   United States District Court for the Central District of California. Presently before
 20   the Court is a motion to dismiss brought by four Defendants. For the reasons
 21   discussed below, the Court recommends that the motion be granted and that those
 22   Defendants, along with several unserved Defendants, be dismissed from this action.
 23
 24                                     BACKGROUND
 25         On January 9, 2018, Plaintiff filed a civil complaint on a pro se basis and
 26   sought leave to proceed on an in forma pauperis basis. As a result, the Court was
 27   required to screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). See
 28   Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (per curiam) (noting that the
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 2 of 12 Page ID #:149


  1   mandatory screening requirement of this statute is “not limited to prisoners”); Lopez
  2   v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (Section 1915(e)(2)(B) “not
  3   only permits but requires a district court to dismiss an in forma pauperis complaint
  4   that fails to state a claim). On February 8, 2018, as recommended by the
  5   undersigned, District Judge Selna denied the in forma pauperis request and granted
  6   Plaintiff leave to amend. On March 6, 2018, Plaintiff filed his First Amended
  7   Complaint [Dkt. 7, “FAC”], which is the operative pleading in this case.
  8         On March 21, 2018, the Court granted Plaintiff’s in forma pauperis request
  9   [Dkt. 8]. That grant, however, did not obviate the Court’s mandatory statutory duty
 10   to screen the FAC. On March 21, 2018, the Court issued a Report and
 11   Recommendation – in which it recommended that the official capacity claims
 12   alleged in the FAC be dismissed and Plaintiff be allowed to proceed based only
 13   upon the individual capacity claims alleged in the FAC – and Plaintiff filed
 14   Objections. On April 12, 2018, District Judge Selna accepted the Report and
 15   Recommendation and dismissed the official capacity claims alleged in the FAC
 16   [Dkt. 13]. The FAC sued only Doe Defendants. Following further proceedings,
 17   Plaintiff identified the ten persons he wished to substitute as Defendants in place of
 18   the Doe Defendants, and service of process with the assistance of the United States
 19   Marshal’s Service (“USMS”) was ordered. [Dkts. 11, 16-18.]
 20         The USMS was able to serve seven of the ten Defendants with process, but
 21   was unable to serve three Defendants alleged to be employed by the California
 22   Department of Corrections and Rehabilitation (“CDCR”). [Dkts. 21-23, 27-38.] On
 23   August 17, 2018, Defendants Sari Harris and Jeremy Fischer filed an Answer to the
 24   FAC. [Dkt. 40.] On August 20, 2018, Defendant Brendan Mills filed an Answer to
 25   the FAC. [Dkt. 42.] On September 24, 2018, Defendants A. Gayda, J. Rodriguez,
 26   R. Garcia, and A. Hadraki (“Moving Defendants”) filed a motion to dismiss the
 27   FAC pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. [Dkt. 47,
 28   “Motion.”] On September 24, 2018, the Court issued an Order establishing a
                                                 2
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 3 of 12 Page ID #:150


  1   briefing schedule for the Motion, which: required Plaintiff to file his Opposition by
  2   no later than October 24, 2018; and cautioned him that the Court “may deem failure
  3   to respond to the Motion as consent to granting the Motion under Local Civil Rule
  4   7-12.” [Dkt. 48.]
  5         Plaintiff has not filed an opposition to the Motion or sought an extension of
  6   time to do so. Under Rule 7-12, he may be deemed to have consented to the relief
  7   sought by the Motion, but even without any such deemed consent, the Court
  8   concludes that the Motion is meritorious and warrants the dismissal of the Moving
  9   Defendants. In addition, the Court finds that the three unserved Defendants should
 10   be dismissed pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.
 11
 12                               THE FAC ALLEGATIONS
 13         For purposes of the Motion only, the Court has deemed the following relevant
 14   allegations of the FAC to be “true”:
 15         On October 20, 2015, Plaintiff was arrested and taken into custody by the
 16   Riverside County Sheriff’s Department (“RCSD”) on a charge of felony domestic
 17   violence. Plaintiff initially entered a not guilty plea. On June 6, 2016, the case was
 18   resolved pursuant to a plea disposition. In exchange for the prosecutor’s agreement
 19   to dismiss a “strike” allegation, Plaintiff pleaded guilty. Under the plea offer,
 20   Plaintiff was to receive a low term of two years, as a non-strike, to be served at the
 21   rate of 50% (half-time). (FAC at 2.)
 22         On June 6, 2016, the trial court sentenced Plaintiff to the low term of two
 23   years. The trial court granted Plaintiff credit for pre-sentence time served of 230
 24   days, plus another 230 days pursuant to California Penal Code § 4019, for a total of
 25   460 days credit. (FAC at 3.) Plaintiff alleges that, as a result of such credits and
 26   pursuant to his plea deal, he “could not lawfully be held in custody beyond June 6,
 27
 28
                                                 3
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 4 of 12 Page ID #:151


  1   2016,” his sentencing date. (FAC at 3.)1 Nonetheless, Plaintiff remained in custody
  2   and on June 14, 2016, the RCSD delivered Plaintiff into CDCR custody and
  3   Plaintiff was housed at Wasco State Prison. (Id.) Plaintiff contends that neither the
  4   RCSD nor the CDCR had the legal authority to keep him in custody past June 6,
  5   2016, but he remained in custody for four months past his June 6, 2016 sentencing
  6   date. (Id.)
  7         Based on this alleged overdetention, the FAC alleges a single claim under 42
  8   U.S.C. § 1983 against Doe Defendants 1-10, who are alleged to be sheriff’s deputies
  9   who work at the RCSD (the “RCSD Defendants”) and Doe Defendants 11-20, who
 10   are alleged to be correctional officers and officials who work at the CDCR (the
 11   “CDCR Defendants”).2 The claim rests on an asserted violation of the Eighth
 12   Amendment’s prohibition on cruel and unusual punishment. Plaintiff seeks a
 13   declaratory judgment, compensatory damages, and punitive damages. (FAC at 6.)
 14         With respect to the RCSD Defendants, the FAC alleges that Plaintiff
 15   complained daily to these Defendants that his custody was unauthorized and that he
 16   wished to speak to the facility captain. Plaintiff specifically complained that he was
 17   being punished, because he had indicated he wished to sue the RCSD based on
 18   injuries he sustained when Doe Defendant 1 negligently operated a county vehicle in
 19   which Plaintiff was a passenger. The RCSD Defendants disregarded Plaintiff’s
 20   complaints and threatened to make him “disappear” if he continued “to make noise.”
 21
 22   1
             Given that a two year sentence equates to 730 days and Plaintiff alleges that
 23   he was given credit for a total of 460 days, it is unclear why he believes his sentence
      had been served in full as of June 6, 2016. While Plaintiff alleges that his sentence
 24   was to be served at the rate of 50%, that calculation applied to reduce his time
 25   served only after he was committed to state prison and began serving the remainder
      of his sentence (730 minus 460), which then would have been subject to the 50%
 26   rate ordered.
 27   2
            As noted earlier, only ten persons were named in place of the Doe Defendants
      and authorized to be served with process.
 28
                                                 4
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 5 of 12 Page ID #:152


  1   Plaintiff contends that he was detained in custody to hamper his ability to bring a
  2   lawsuit against the RCSD based upon the vehicle incident. (FAC at 4.)
  3         With respect to the CDCR Defendants, Plaintiff alleges that on the day he was
  4   delivered into the custody of the CDCR, he complained to Doe Defendant 11 (in the
  5   presence of Doe Defendant 1)3 that: his custody time expired on June 6, 2016; and
  6   he was being punished, because he wanted to bring a lawsuit against the RCSD.
  7   Defendant Doe 11 responded, “that’s not my problem, you deal with it.” (FAC at 4-
  8   5.) On June 30, 2016, Plaintiff appeared before the Institutional Classification
  9   Committee, the Chairperson of which was Doe Defendant 12 (the Chief Deputy
 10   Warden).4 Plaintiff complained to Doe Defendant 12 that his custody was illegal
 11   and that he was being punished by the RCSD. Doe Defendant 12 ordered custody
 12   staff to lock Plaintiff in his cell and to not let him outside unless for medical
 13   reasons. (FAC at 5.) At that time, Defendant Doe 12 had before him the CDCR
 14   central file for Plaintiff, which would have contained the June 6, 2016 sentencing
 15   judgment and its terms. Doe Defendant 12, thus, knew of Plaintiff’s sentence and
 16   had the authority to remedy the overdetention situation, but deliberately failed to act.
 17   (Id.) From June 14, 2016, through October 20, 2016, Plaintiff repeatedly
 18   complained to “CDCR custody and administrative staff” about his overdetention,
 19   but “no member, including housing staff Does 3-8 who Plaintiff saw and
 20   complained to on a daily basis,”5 took any steps to correct the situation. (FAC at 5-
 21   6.)
 22
 23   3
             In an April 9, 2018 filing [Dkt. 11], Plaintiff identified Doe 1 as “Deputy
      Felcher,” who presumably is Defendant Fischer, who answered the FAC. Plaintiff
 24   identified Doe 11 as “P. Sanchez, CCI(A),” who has not been served with process.
 25   4
            This Defendant also has not been served with process.
 26
      5
             In his April 9, 2018 filing, Plaintiff identified Defendant A. Gayda as Doe 6,
 27   Defendant A. Hadraki as Doe 7, and Defendant R. Garcia as Doe 8. The fourth
      Moving Defendant – J. Rodriguez – was said to be Doe 10 and, thus, was not a part
 28   of the above-quoted allegation.
                                                   5
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 6 of 12 Page ID #:153


  1                                 STANDARD OF REVIEW
  2         A defendant is entitled to dismissal under Rule 12(b)(6) when a complaint
  3   fails to state a cognizable legal theory or alleges insufficient facts under a
  4   cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).
  5   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
  6   accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v.
  7   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
  8   544, 570 (2007)). A claim is facially plausible when the plaintiff pleads factual
  9   content that allows the court to draw the reasonable inference that the defendant is
 10   liable for the misconduct alleged. Id. Conclusory allegations are insufficient. Id. at
 11   678-79. Although a complaint need not set forth detailed factual allegations, “a
 12   formulaic recitation of the elements of a cause of action will not do,” and the factual
 13   allegations of the complaint “must be enough to raise a right to relief above the
 14   speculative level.” Twombly, 550 U.S. at 555. In addition to appropriate factual
 15   allegations, a complaint must include fair “notice of the claim such that the opposing
 16   party may defend himself or herself effectively.” Starr v. Baca, 652 F.3d 1202,
 17   1212 (9th Cir. 2011).
 18         On review of a Rule 12(b)(6) motion, the Court accepts all facts alleged in a
 19   complaint as true and draws all reasonable inferences in favor of the plaintiff. Gant
 20   v. Cnty. of L.A., 772 F.3d 608, 614 (9th Cir. 2014). For an allegation to be “entitled
 21   to the assumption of truth,” however, it must be well-pleaded, that is, it must set
 22   forth a non-conclusory factual allegation rather than a legal conclusion. Iqbal, 556
 23   U.S. at 679. “In sum, for a complaint to survive a motion to dismiss, the non-
 24   conclusory factual content, and reasonable inferences from that content, must be
 25   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
 26   Service, 572 F.3d 962, 969 (9th Cir. 2009) (internal quotation omitted).
 27   Nevertheless, courts must “continue to construe pro se filings liberally when
 28
                                                   6
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 7 of 12 Page ID #:154


  1   evaluating them under Iqbal, particularly in civil rights cases.” Jackson v. Barnes,
  2   749 F.3d 755, 763-64 (9th Cir. 2014) (internal citation and quotation omitted).
  3          If a complaint is to be dismissed, “[u]nder Ninth Circuit case law, district
  4   courts are only required to grant leave to amend if a complaint can possibly be
  5   saved. Courts are not required to grant leave to amend if a complaint lacks merit
  6   entirely.” Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000); see Rosati v.
  7   Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not dismiss
  8   a pro se complaint without leave to amend unless ‘it is absolutely clear that the
  9   deficiencies of the complaint could not be cured by amendment.’” (internal citations
 10   and quotation omitted)). Leave to amend is not appropriate, even given the liberal
 11   pleading standard for pro se litigants, when “the pleading ‘could not possibly be
 12   cured by the allegation of other facts.’” Ramirez v. Galaza, 334 F.3d 850, 861 (9th
 13   Cir. 2003) (internal quotation omitted).
 14
 15                                       DISCUSSION
 16   I.   The Moving Defendants Should Be Dismissed.
 17        Plaintiff’s overdetention claim is brought under the Eighth Amendment. See,
 18   e.g., Haygood v. Younger, 769 F.3d 1350, 1354-58 (9th Cir. 1985) (en banc)
 19   (indicating that: when an overdetention situation is the result of deliberate
 20   indifference to a prisoner’s liberty interest in being free from wrongful incarceration
 21   (such as an intentional refusal to investigate an overdetention situation), the claim
 22   may be raised under the Eighth Amendment). To state a viable Eighth Amendment-
 23   based Section 1983 claim based on overdetention, a plaintiff must show that a
 24   particular custodial official knew of and disregarded a substantial risk that the
 25   plaintiff was being incarcerated beyond the lawful termination of his sentence. See
 26   id. at 1354-55; see also Farmer v. Brennan, 511 U.S. 825, 842 (1994) (prison
 27   official’s conduct constitutes “deliberate indifference” when “official acted or failed
 28   to act despite his knowledge of a substantial risk of serious harm” to plaintiff).
                                                 7
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 8 of 12 Page ID #:155


  1   More specifically, three elements must be alleged and shown: “(1) a prison official
  2   had knowledge of the prisoner’s problem and thus of the risk that unwarranted
  3   punishment was being, or would be, inflicted; (2) the official either failed to act or
  4   took only ineffectual action under the circumstances, indicating that his response to
  5   the problem was a product of deliberate indifference to the prisoner’s plight; and (3)
  6   a causal connection between the official’s response to the problem and the
  7   unjustified detention.” Montanez v. Thompson, 603 F.3d 243, 252 (3d Cir. 2010).
  8       The Court carefully and expressly advised Plaintiff of the above-noted pleading
  9   requirements for his overdetention claim. [Dkt. 6 at 7-8.] Nonetheless, the sole
 10   allegation of the FAC that arguably could be construed to pertain to the Moving
 11   Defendants is as follows: “Despite Plaintiff’s repeatedly [sic] complaints to CDCR
 12   custody and administrative staff from June 14, 2016 through October 20 2016, no
 13   member including housing staff Does 3-8, who Plaintiff saw and complained to on a
 14   daily basis, acted to remedy the infringement on Plaintiff’s protection against cruel
 15   and unusual punishment.” (FAC at 5-6.)
 16       The FAC plainly fails to allege any of these elements as to Moving Defendant J.
 17   Rodriguez. The FAC does not allege a single fact directly as to Rodriguez, nor does
 18   the FAC alleges any facts generally that, construed liberally, allege the requisite
 19   deliberate indifference, inaction or ineffectual action, or causation as to this
 20   Defendant. Indeed, Plaintiff expressly omitted Rodriguez (Doe 10) from the above-
 21   quoted general allegation in the FAC. [Dkt. 11.] Accordingly, the FAC fails to
 22   state a claim upon which relief can be granted as to Moving Defendant J. Rodriquez.
 23       The FAC fares no better as to Moving Defendants A. Gayda, A. Hadraki, and R.
 24   Garcia, even though they are among the “Does 3-8” included within the above-
 25   quoted allegation. At most, construed liberally, the FAC intimates that Plaintiff
 26   made oral complaints of an unspecified nature to these three Defendants on
 27   occasion. The FAC does not allege who Plaintiff spoke to, when, what he said,
 28   what they said in response, or what information they possessed, much less whether
                                                  8
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 9 of 12 Page ID #:156


  1   any of these three Defendants were in a position to investigate and act on Plaintiff’s
  2   “complaints,” whatever they might have been. The FAC does not allege that
  3   Plaintiff ever showed any of these three Defendants the June 6, 2016 state court
  4   judgment that Plaintiff contends mandated his release from custody as of his
  5   sentencing date.6 Nor does the FAC allege any other facts that could suffice to serve
  6   as a basis for concluding that any of these Defendants acted or failed to act with the
  7   requisite deliberate indifference.
  8       The same defect as to the Moving Defendants that existed in the original
  9   Complaint – and about which Plaintiff was warned [Dkt. 11] – exists in the FAC.
 10   The fundamental problem with the FAC as to the Moving Defendants is that it
 11   contains only vague, conclusory, and wholly barebones allegations against them en
 12   masse. This barebones and conclusory allegation, bereft of any actual facts, is
 13   inadequate to to state a claim to relief that is plausible on its face, namely, that
 14   allows the Court to reasonably infer that the Moving Defendants are liable for
 15   Plaintiff’s claimed overdetention and raises his right to relief above a speculative
 16   level. Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 555. As Plaintiff previously
 17   was advised, the Eighth Amendment inquiry requires “a very individualized
 18   approach which accounts for the duties, discretion, and means of each defendant,”
 19   and the plaintiff “must establish individual fault” and “set forth specific facts as to
 20   each individual defendant’s deliberate indifference.” Leer v. Murphy, 844 F.2d 628-
 21   633-34 (9th Cir. 1988); see also Haygood, 769 F.2d at 1354 (“the deliberate
 22   indifference standard requires a finding of some degree of individual culpability”).
 23   The FAC fails to meet this standard as to any of the Moving Defendants and, thus,
 24   fails to state a viable theory of deliberate indifference and causation, and a
 25
 26
      6
             Significantly, although Plaintiff specifically alleges that one of the Unserved
 27   Defendants had access to Plaintiff’s central file, which he claims would have
      contained a copy of the June 6, 2016 sentencing judgment, Plaintiff makes no such
 28   allegation against any of the Moving Defendants.
                                                  9
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 10 of 12 Page ID #:157


  1    cognizable Eighth Amendment claim, against them. The dismissal of these four
  2    Defendants, therefore, is required.
  3        Plaintiff previously was advised of these same defects when his original
  4    Complaint was screened. [Dkt. 11.] He has been unable to correct them.
  5    Accordingly, the Court concludes that amendment would be futile and that the four
  6    Moving Defendants should be dismissed without leave to amend.
  7
  8    II. The Unserved Defendants Should Be Dismissed.
  9         The USMS was unable to serve three of the Defendants – Correctional
 10    Sergeant/Lieutenant A. Sanchez, P. Sanchez, CCI, and Chief Deputy Warden(A),
 11    Wasco State Prison (collectively, the “Unserved Defendants”) – because the CDCR
 12    was unable to identify the latter two and could not effect service on the first. [Dkt.
 13    35-38.] The documentation regarding the USMS’s inability to serve the Unserved
 14    Defendants was served upon Plaintiff on August 2, 2018. [Id.]
 15          Rule 4(m) of the Federal Rules of Civil Procedure provides that, if service of
 16    the summons and complaint is not made upon a defendant within 90 days of filing
 17    the complaint, federal district courts have the authority to sua sponte dismiss an
 18    action without prejudice, after notice to the plaintiff. See generally Crowley v.
 19    Bannister, 734 F.3d 967, 975 (9th Cir. 2013) (requiring district courts to give notice
 20    to plaintiff before dismissing under Rule 4(m)). If, however, a plaintiff shows good
 21    cause for the failure to serve the complaint within that time frame, the Court must
 22    extend the time for accomplishing service. Fed. R. Civ. P. 4(m). The burden of
 23    establishing good cause is on the plaintiff. Efaw v. Williams, 473 F.3d 1038, 1040
 24    (9th Cir. 2007). The “good cause” exception to Rule 4(m) applies “only in limited
 25    circumstances” and is not satisfied by “inadvertent error or ignorance of the
 26    governing rules.” Hamilton v. Endell, 981 F.2d 1062, 1065 (9th Cir. 1992). “Pro se
 27    litigants must follow the same rules of procedure that govern other litigants.” King
 28    v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987); see also Ghazali v. Moran, 46 F.3d 52,
                                                 10
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 11 of 12 Page ID #:158


  1    53-54 (9th Cir. 1995) (per curiam) (failure of pro se litigant to follow procedural
  2    rules justified dismissal of civil rights action).
  3           The initial complaint was filed on January 9, 2018, and the FAC was filed on
  4    March 6, 2018. Screening proceedings then ensued, which delayed the
  5    commencement of the Rule 4(m) period. On May 4, 2018, the Court ordered that
  6    service of process could proceed and explicitly cautioned Plaintiff that: the
  7    Summons and FAC must be served upon Defendants within 90 days; and if service
  8    was not completed within 90 days, the Court may dismiss the action. [Dkt. 17,
  9    citing Rule 4(m).]
 10           Starting the 90-day clock from the Court’s May 4, 2018 Order, the Rule 4(m)
 11    deadline expired on August 2, 2018. Despite the warning of a possible Rule 4(m)
 12    dismissal set forth in that Order, Plaintiff has failed to provide the USMS with
 13    adequate information for purposes of serving the Unserved Defendants. Even after
 14    receiving the August 2, 2018 notice of the USMS’s inability to serve the Unserved
 15    Defendants with process, Plaintiff did not request an extension of time to provide
 16    additional information so as to try again to serve the FAC on the Unserved
 17    Defendants. Indeed, Plaintiff has not communicated with the Court since May
 18    2018, even though on June 25, 2018, the Court admonished him about his
 19    noncompliance with its May 4, 2018 Order (requiring that he file a Notice of
 20    Compliance by June 4, 2018) and again reminded him of the Rule 4(m) deadline and
 21    the possibility that dismissal would result from noncompliance. [Dkt. 20.]
 22           Under these circumstances, it appears that Plaintiff has abandoned any desire
 23    to serve the Unserved Defendants in this case. Accordingly, the Court recommends
 24    that the three Unserved Defendants be dismissed without prejudice under Rule 4(m).
 25    This Report and Recommendation provides Plaintiff with the required notice,
 26    because he has the right to file objections in response and the opportunity to
 27    establish good cause for his failure to effect service of process, if he can.
 28
                                                   11
Case 5:18-cv-00044-JVS-GJS Document 50 Filed 01/07/19 Page 12 of 12 Page ID #:159


  1                                   RECOMMENDATION
  2       For all of the foregoing reasons, IT IS RECOMMENDED that the Court issue an
  3    Order: (1) accepting this Report and Recommendation; (2) granting the Motion; (3)
  4    dismissing the four Moving Defendants (A. Gayda, J. Rodriguez, R. Garcia, and A.
  5    Hadraki) without leave to amend; (4) dismissing Unserved Defendants A. Sanchez,
  6    P. Sanchez, and Chief Deputy Warden without prejudice, pursuant to Fed. R. Civ. P.
  7    4(m); and (5) directing that the Magistrate Judge then issue an appropriate order as
  8    to further proceedings in this case.
  9
 10    DATED: January 7, 2019                  __________________________________
                                               GAIL J. STANDISH
 11                                            UNITED STATES MAGISTRATE JUDGE
 12
 13
 14
 15                                           NOTICE
 16          Reports and Recommendations are not appealable to the United States Court
 17    of Appeals for the Ninth Circuit, but may be subject to the right of any party to file
 18    objections as provided in the Local Civil Rules for the United States District Court
 19    for the Central District of California and review by the United States District Judge
 20    whose initials appear in the docket number. No notice of appeal pursuant to the
 21    Federal Rules of Appellate Procedure should be filed until the District Court enters
 22    judgment.
 23
 24
 25
 26
 27
 28
                                                 12
